Exhibit 10.1

March 27, 2018

Capital One Services, LLC

1680 Capital One Drive

McLean, Virginia 22102

 

Re: Subservicing Agreement (the “Subservicing Agreement”)

Ladies and Gentlemen:

Capital One Bank (USA), National Association (“COBNA”) has agreed to act as the
Servicer (the “Servicer”) under the Third Amended and Restated Pooling and
Servicing Agreement, dated as of June 14, 2016 (as the same has been, and may in
the future be, amended, supplemented or otherwise modified, the “Pooling and
Servicing Agreement”), by and among COBNA (as successor in interest to World’s
Foremost Bank), WFB Funding, LLC, as Transferor (the “Transferor”), and U.S.
Bank National Association, as the Trustee (the “Trustee”). Capitalized terms
used herein but not defined have the meanings given in the Pooling and Servicing
Agreement. For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows:

As of the date hereof, the Servicer hereby appoints Capital One Services, LLC
(“COSL”), as subservicer (the “Subservicer”) to service and administer the
Receivables. COSL hereby agrees to service and administer the Receivables in
accordance with the terms of the Pooling and Servicing Agreement and hereby
accepts the duties and obligations of the Servicer under the Pooling and
Servicing Agreement.

The Subservicer shall remit, or cause to be remitted, all Collections it
receives or which are remitted to an account of COSL not later than two
(2) Business Days after receipt, to the Collection Account.

The Subservicer hereby agrees to service and administer the Receivables in
accordance with this Subservicing Agreement and in accordance with the standards
applicable to the Servicer under the Pooling and Servicing Agreement. The
Subservicer shall have full power and authority, acting alone, to do any and all
things in connection with such servicing and administration that the Servicer
may do under the Pooling and Servicing Agreement and as it may deem necessary or
desirable and, subject to the foregoing and the provisions of the Pooling and
Servicing Agreement, to execute and deliver in the Subservicer’s own name on
behalf of the Servicer, any and all instruments of satisfaction or cancellation,
or of partial or full release or discharge, and all other comparable
instruments, with respect to each Receivable and its related Account.

As of the date hereof, the Subservicer represents and warrants that COSL is a
Delaware limited liability company, duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all power and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction which its business is now
conducted and to enter into and perform this Subservicing Agreement.

Notwithstanding the delegation of servicing set forth in this Subservicing
Agreement, the Servicer hereby acknowledges that such delegation shall not
relieve the Servicer of its



--------------------------------------------------------------------------------

duties under the Pooling and Servicing Agreement and that the Servicer shall
remain obligated and liable to the Transferor and the Trustee for its duties
under the Pooling and Servicing Agreement as if the Servicer alone were
performing such duties.

COSL hereby agrees that COBNA may, at its sole discretion, at any time and from
time to time, terminate COSL as Subservicer or terminate any or all of the
Subservicer’s duties in whole or in part.

THIS SUBSERVICING AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICTS OF LAW PROVISIONS, AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

This Subservicing Agreement may be executed in any number of counterparts, each
of which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument.

Each of the parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Subservicing Agreement or any documents executed and delivered
in connection herewith, or for recognition and enforcement of any judgment in
respect thereof, to the nonexclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid (i) in the case of the
Servicer, to it at 1680 Capital One Drive, McLean, Virginia 22102 and (ii) in
the case of the Subservicer, to it at 1680 Capital One Drive, McLean, Virginia
22102; and

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

This Subservicing Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns. This
Subservicing Agreement shall create and constitute the continuing obligations of
the parties hereto in accordance with its terms, and shall remain in full force
and effect until such time as the parties hereto shall agree.

The Trustee and its successors and permitted assigns shall be third party
beneficiaries to this Subservicing Agreement entitled to enforce the provisions
hereof as if a party hereto. Except as otherwise provided in the previous
sentence, no Person other than COBNA or COSL will have any right hereunder.



--------------------------------------------------------------------------------

By signing below, COSL confirms its acceptance of the terms of this agreement as
of the date first above written.

 

Very truly yours, CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION By:  

/s/ Daniel H. Rosen

Name:   Daniel H. Rosen Title:   Managing Vice President, Treasury

AGREED AND ACCEPTED

as of the date first above written:

CAPITAL ONE SERVICES, LLC By:  

/s/ Thomas A. Feil

Name:   Thomas A. Feil Title:   Treasurer